Exhibit 10.1

EXECUTION VERSION

FIFTH SUPPLEMENTAL INDENTURE

This Fifth Supplemental Indenture, dated as of November 22, 2013 (this “Fifth
Supplemental Indenture”), among SeaWorld Parks & Entertainment, Inc. (f/k/a SW
Acquisition Co., Inc.), a Delaware corporation (the “Company”), the Guarantors
(as defined in the Indenture referred to herein) and Wilmington Trust, National
Association (as successor by merger to Wilmington Trust FSB), as trustee under
the Indenture referred to below (the “Trustee”).

W I T N E S S E T H

WHEREAS, the Company has heretofore executed and delivered to the Trustee an
indenture, dated as of December 1, 2009 (the “Base Indenture”), providing for
the issuance of Senior Notes due 2016 (the “Notes”), a First Supplemental
Indenture thereto, dated as of August 30, 2011, a Second Supplemental Indenture
thereto, dated as of March 30, 2012, a Third Supplemental Indenture thereto,
dated as of December 17, 2012, and a Fourth Supplemental Indenture thereto,
dated as of April 12, 2013 (together with the Base Indenture, the “Indenture”);

WHEREAS, the Company and the Holders desire to amend certain terms of the
Indenture on the terms contemplated hereby (the “Amendments”) in order to
conform certain provisions of the Indenture to the corresponding provisions of
the Company’s existing senior secured credit facilities;

WHEREAS, Section 9.02 of the Indenture provides that the Issuer and the Trustee
may amend or supplement the Indenture, the Notes and the Guarantees with the
consent of the Required Holders;

WHEREAS, the Required Holders of the Notes have provided their written consent
to this Fifth Supplemental Indenture; and

WHEREAS, the execution of this Fifth Supplemental Indenture by the parties
hereto is in all respects authorized by the provisions of the Indenture, and the
Company has delivered to the Trustee an Officer’s Certificate and an Opinion of
Counsel with respect to such execution.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Company, the Guarantors and the Trustee mutually covenant and
agree for the equal and ratable benefit of the Holders of the Notes as follows:

1. Capitalized Terms. Capitalized terms used herein without definition shall
have the meanings assigned to them in the Indenture.



--------------------------------------------------------------------------------

2. Amendment of Indenture. The Indenture shall be amended as follows:

(a) Section 4.07(b) is amended by amending clause (9) thereof to read in full as
follows:

“(9) after any Qualified Public Offering, (i) any Restricted Payment by the
Issuer or any other direct or indirect parent of the Issuer to a parent company
(including Holdings) to pay listing fees and other costs and expenses
attributable to being a publicly traded company which are reasonable and
customary, and (ii) Restricted Payments not to exceed the greater of (A) 6% per
annum of the net proceeds received by (or contributed to) the Issuer and its
Restricted Subsidiaries from such Qualified Public Offering and (B) an aggregate
amount per annum not to exceed (w) $90.0 million, so long as, after giving pro
forma effect to the payment of any such Restricted Payment, the Consolidated
Total Leverage Ratio shall be no greater than 5.00 to 1.00 and greater than 4.50
to 1.00, (x) $120.0 million, so long as, after giving pro forma effect to the
payment of any such Restricted Payment, the Consolidated Total Leverage Ratio
shall be no greater than 4.50 to 1.00 and greater than 4.00 to 1.00, (y) the
greater of (a) $120.0 million and (b) 7.5% of Market Capitalization, so long as,
after giving pro forma effect to the payment of any such Restricted Payment, the
Consolidated Total Leverage Ratio shall be no greater than 4.00 to 1.00 and
greater than 3.50 to 1.00 and (z) an unlimited amount, so long as, after giving
pro forma effect to the payment of any such Restricted Payment, the Consolidated
Total Leverage Ratio shall be no greater than 3.50 to 1.00.”.

3. NEW YORK LAW TO GOVERN. THIS SUPPLEMENTAL INDENTURE WILL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

4. Effect on Indenture. This Fifth Supplemental Indenture shall form a part of
the Indenture for all purposes, and every Holder of Notes heretofore or
hereafter authenticated and delivered shall be bound hereby. Except as expressly
set forth herein, the Indenture is in all respects ratified and confirmed and
all the terms, conditions and provisions thereof shall remain in full force and
effect, including with respect to this Fifth Supplemental Indenture. This Fifth
Supplemental Indenture shall not be deemed to be a waiver of, or consent to, or
a modification or amendment of, any other term or condition of the Indenture or
the Notes or to prejudice any other right or rights which the Holders of the
Notes may now have or may have in the future under or in connection with the
Indenture or any of the instruments or agreements referred to therein, as the
same may be amended from time to time.

5. Confirmation of Guarantee. Without limiting the generality of the preceding
paragraph, each of the Guarantors listed on the signature pages hereto hereby,
jointly and severally, unconditionally confirms that its previously made
Guarantee shall apply to the Issuer’s obligations under the Indenture as amended
hereby and the Notes.

6. Separability Clause. In case any provision in this Fifth Supplemental
Indenture shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

7. Counterparts. The parties may sign any number of copies of this Fifth
Supplemental Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement. This Fifth Supplemental Indenture may be
executed by any party hereto by

 

2



--------------------------------------------------------------------------------

original or facsimile signature, or electronic format (including pdf) signature,
and any facsimile or electronic signature shall also be deemed valid, binding
and enforceable as an original signature.

8. Effect of Headings. The Section headings herein are for convenience only and
shall not affect the construction hereof.

9. The Trustee. The Trustee shall not be responsible in any manner whatsoever
for or in respect of the validity or sufficiency of this Fifth Supplemental
Indenture or for or in respect of the recitals contained herein, all of which
recitals are made solely by the Guarantors and the Company.

[Signature pages follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Fifth Supplemental
Indenture to be duly executed and attested, all as of the date first above
written.

 

SEAWORLD PARKS & ENTERTAINMENT, INC. By:  

/s/ Marc G. Swanson

Name:  

Marc G. Swanson

Title:  

Vice President, Performance Management and Controller

SEAWORLD ENTERTAINMENT, INC. By:  

/s/ Marc G. Swanson

Name:  

Marc G. Swanson

Title:  

Chief Accounting Officer

SEAWORLD PARKS & ENTERTAINMENT LLC By:  

/s/ Marc G. Swanson

Name:  

Marc G. Swanson

Title:  

Vice President, Performance Management and Controller

SEAWORLD PARKS & ENTERTAINMENT INTERNATIONAL, INC. By:  

/s/ Marc G. Swanson

Name:  

Marc G. Swanson

Title:  

Vice President, Performance Management and Controller

LANGHORNE FOOD SERVICES LLC By:  

/s/ Marc G. Swanson

Name:  

Marc G. Swanson

Title:  

Vice President, Performance Management and Controller



--------------------------------------------------------------------------------

SEA WORLD LLC By:  

/s/ Marc G. Swanson

Name:  

Marc G. Swanson

Title:  

Vice President, Performance Management and Controller

SEA WORLD OF FLORIDA LLC By:  

/s/ Marc G. Swanson

Name:  

Marc G. Swanson

Title:  

Vice President, Performance Management and Controller

SEA WORLD OF TEXAS LLC By:  

/s/ Marc G. Swanson

Name:  

Marc G. Swanson

Title:  

Vice President, Performance Management and Controller

SEA WORLD OF TEXAS HOLDINGS, LLC By:  

/s/ Daniel J. Decker

Name:  

Daniel J. Decker

Title:  

Park President/Manager

SEA WORLD OF TEXAS MANAGEMENT, LLC By:  

/s/ Daniel J. Decker

Name:  

Daniel J. Decker

Title:  

Park President/Manager



--------------------------------------------------------------------------------

SEA WORLD OF TEXAS BEVERAGE, LLC By:  

/s/ Daniel J. Decker

Name:  

Daniel J. Decker

Title:  

Park President/Manager



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL ASSOCIATION (as successor by merger to Wilmington
Trust FSB), as Trustee

 

By:  

/s/ Jane Schweiger

Name:   Jane Schweiger Title:   Vice President